Title: General Orders, 23 May 1783
From: Washington, George
To: 


                  
                     
                      Friday May 23d 1783
                     Parole Quebec
                     Countersigns Roxbury Salem
                  
                  For the day tomorrow Brigr Genl Dayton
                  Brigr Qr Master Jersey Briga.
                  The Hampshire regt gives the Guards & the 1st Massa. regt the fatigues tomorrow.
                  After orders.
                  The Genl Courtsmartial of which Colonel H. Jackson & Colo. J. Vose are presidents are desolved; & another court ordered to assemble at the newbuilding tomorrow morning at 10 o’clock of which Colo. Tupper is appointed president—Lt Col. Vandyck—Major Knap with two Captns from the Jersey— two from the York two from the 1st Massa. —one from the 2d— one from the 3d & two from the Hampshire Brigades Members, for the trial of such persons as shall be brought before them.
               